United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3011EA
                                  _____________

Pinkey McFarlin,                          *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          * Appeal from the United States
Marvin Poe, Individually and in his       * District Court for the Eastern
official capacity as the coordinator of   * District of Arkansas.
the third Judicial Drug Task Force;       *
David Stewart, Individually and in his *          [UNPUBLISHED]
official capacity as Chief of Police of   *
the Newport Police Department,            *
                                          *
                     Appellees.           *
                                    _____________

                           Submitted: July 2, 1997
                               Filed: July 10, 1997
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

     Pinkey McFarlin appeals the district court's adverse grant of summary judgment
in McFarlin's 42 U.S.C. § 1983 action. Having reviewed the record and the parties'
briefs, we conclude the judgment of the district court was correct. We thus affirm the
district court without further discussion. See 8th Cir. R. 47B.
      We deny appellee David Stewart's motion to dismiss and motion for fees, costs,
and sanctions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-